       Case 20-03891            Doc 26       Filed 05/06/20 Entered 05/06/20 12:17:37                          Desc Main
                                               Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Stephanie L. Lane                                         )                Chapter 13
                                                                 )                Case No. 20 B 03891
         Debtor(s)                                               )                Judge Timothy A Barnes

                                                      Notice of Motion

     Stephanie L. Lane                                                         Debtor A ttorney: David M Siegel
     202 Seton Place                                                           via Clerk's ECF noticing procedures
     Streamwood, IL 60107


                                                                               >    Dirksen Federal Building
On May 21, 2020 at 2:30 pm, I will appear at the location listed to the        >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 744
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, May 7, 2020.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 02/12/2020.

2.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

3. Debtor has failed to provide proof of the non-filing spouse's income.

4. Debtor has failed to amend the plan to properly treat all secured claims.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
